DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/817,109
This Office Action is responsive to the amended claim-set of July 30, 2021.
Claims 23-77 have been examined on the merits.  Claim 67 is currently amended.  Claims 23-66 and 68-77 are previously presented.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 21, 2021, October 20, 2021, and July 30, 2021, were filed after the mailing date of the Non Final Office Action on March 3, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of July 30, 2021.
The Examiner has reviewed the claim amendments and Reply of 07/30/2021.
The objection against claim 67 (see paragraph 10 in previous Office Action) is withdrawn since Applicants revised out “M” in the compound illustration as per the Examiner’s suggestion in the claim objection.
The Examiner has reviewed Applicants’ traversal of 07/30/2021 and the co-pending 16/438,349 file wrapper to address the provisional double patent rejection against ‘349 (see paragraph 13 in previous Office Action).
Applicants indicate that if the provisional double patent rejection against ‘349 is the only remaining rejection, then said rejection must be withdrawn per MPEP 804(I)(B)(b)(i).  The Examiner agrees:  The provisional non-statutory double patent rejection (see paragraph 13 in previous Office Action) against co-pending 16/438,349, is withdrawn, since this rejection is the only remaining rejection in the instant application.  MPEP 804(I)(B)(1)(b)(i).  Furthermore, ‘349 cannot constitute a statutory double patent rejection against the instant.
Furthermore, Applicants indicate that the instant application was bought to the attention of the Examiner of 16/438,349 (see IDS of 07/10/2020 in ‘349 application file wrapper) and that Examiner did not make a double patent rejection against the instant in the ‘349.  A review of the 09/28/2021 claims of ‘349 and the instant claims of 07/30/2021 show why the instant application has not been made the subject of a double patent rejection in the ‘349 application:  none of the species of the ‘349 claims anticipate or render obvious any of the species of the instant claims 65-66 (without at least picking and choosing being an issue barring rejection).  Moreover, none of the species of ‘349 anticipate or render obvious the genus of instant base claims 23 and 44 (without at least picking and choosing being an issue barring rejection).

Terminal Disclaimer
Applicants’ Terminal Disclaimer filed July 30, 2021 (approved August 2, 2021) terminally disclaiming the parent U.S. Patent:  10,640,504 B2, renders moot the non-statutory double patent rejection (see paragraphs 11-12 in previous Office Action).  Furthermore, the reference U.S. 10,640,504 B2 cannot be a statutory double patent reference.
Conclusion
Claims 23-77 are allowable as written for the rationale stated within paragraphs 15-18 of the Non-Final Office Action of March 3, 2021.  This “Reasons For Allowance” is still valid against base claims 23, 44, and 65-66.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625